Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-2 of the remarks filed 11/05/2021, with respect to the rejection(s) of cancelled claim(s) 10 and 15 under 35 USC 102(a)(1) as anticipated by Liebherr (DE 202007002768 U1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liebherr in view .
Status of the Claims
In the response dated 11/05/2021, the status of the claims are as follows:
Claims 13-14, 16, and 17 have been amended; Claims 1-12, 15, and 18 have been cancelled; Claims 13-14, 16, and 17 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the amended claims are directed. 
The following title is suggested: Vehicle Air-Conditioning System.
The disclosure is objected to because of the following informalities: the term "manually actua.  
Appropriate correction is required.
Additionally, the applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract as presently filed recites a method for ventilating a vehicle, which is no longer claimed due to the cancellation of all method claims.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 13-14 and objected to for depending on a subsequent claim, claim 17. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
It should be kept in mind that a dependent claim may refer to any preceding independent claim. See MPEP § 608.01(n).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
the “manually actuatable operating element” disclosed in amended claim 13
the “interior ventilation device for conducting air out of the vehicle interior” disclosed in amended claim 17
 the “final control element that is controllable in an open and/or a closed-loop manner using the outside air quality and via which a flow resistance of the interior ventilation device can be influenced” as disclosed in amended claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The “manually actuatable operating element” disclosed in amended Claim 13 is described on page 4 of the specification as a mode selector switch.
The “interior ventilation device for conducting air out of the vehicle interior” disclosed in amended claim 17 is described on page 7 of the specification as an assembly of a ventilation duct, a fan, and a final control element. 
The “final control element” disclosed in Claim 17 is described on page 10 of the specification, in an exemplary embodiment, as a valve body connected to a spring element. Alternatively, the “final control element” is disclosed in Figures 1 and 4 as a damper valve, labelled 36 in both figures. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, lines 19-20 recites the limitation “a flow path of an interior ventilation device configured to conduct air out of the vehicle interior”, which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing the previously claimed “interior ventilation device” in lines 5 and 10 or disclosing a new element in addition to the previously claimed element. For the purposes of this rejection, the examiner interprets the claim limitation as referring to the same interior ventilation device as the one disclosed in line 5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liebherr (DE 202007002768 U1) in view of Weast et al (US 9676250 B2).
Regarding Claim 17, Liebherr teaches a vehicle air-conditioning system for ventilating a vehicle interior (Figure 1, ventilation system of cabin 1, including HVAC unit 2), comprising: 
a fan for propelling fresh air or recirculated air (Paragraph 0008, “a high-performance fan or plurality of individual fans”); 
a filter device for filtering and purifying at least the fresh air (Paragraph 0012, “coupled with a filter device”); and
an interior ventilation device for conducting air out of the vehicle interior (Figure 1, HVAC unit 2, see also Paragraph 0009). 
Liebherr also teaches an air quality sensor for measuring CO2 (Paragraph 0014), but does not teach wherein this sensor measures CO2 contents of the outside air as an outside air quality.
However, Weast et al teaches a sensor interface for a vehicle ventilation system (Figure 1, assembly of controllers 130 and interface 140), wherein the sensors (Figure 1, sensors 120) may measure air quality parameters outside of the vehicle as an outside air quality (Column 3, lines 65-66 and Column 4, lines 1-2).
In view of the teachings of Weast et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the ventilation system of Liebherr to include an exterior CO2 sensor to help ensure that air introduced to the vehicle cabin is not of poor quality or high CO2 content, since ventilating air with high CO2 concentrations is counterintuitive to the design of the ventilation system.
Liebherr, as modified by Weast et al, teaches wherein the interior ventilation device has a final control element (Liebherr Figure 1, valve 4) that is controllable in an open and/or a closed-loop manner (control loop disclosed in Liebherr Paragraph 0025) using the outside air quality and via which a flow resistance of the interior ventilation device can be influenced (Weast et al Column 4, lines 17-22); and 
wherein the vehicle air-conditioning system: 
sets an air quality mode at least temporarily (Liebherr Paragraph 0014) in which fresh air and/or recirculated air is supplied to the vehicle interior (Liebherr Paragraph 0014); 
controls an interior pressure in the vehicle interior in an open and/or a closed loop manner by operating the final control element (Liebherr Paragraph 0025, see also Liebherr Figure 1), disposed downstream of the vehicle interior in a flow path of an interior ventilation device (Liebherr Paragraph 0025, open/closing of valve 4 downstream of vehicle interior, see also Liebherr Figure 1) configured to conduct air out of the vehicle interior (Liebherr Paragraph 0025), to vary a flow resistance of the interior ventilation device (Liebherr Paragraph 0025); 
achieves an overpressure in the vehicle interior that exceeds an ambient pressure, independently of a supply of the fresh air (Liebherr Paragraph 0005, overpressure exceeds exterior air pressure), by operating the final control element to vary the flow resistance of the interior ventilation device (Liebherr Paragraph 0025); and 
conducts air out of the vehicle interior while keeping the interior pressure greater than an ambient pressure outside the vehicle interior (Liebherr Paragraph 0009, see also altitude-based pressure differences in Liebherr Paragraph 0002 and 0005).
Regarding Claim 13, Liebherr does not explicitly teach wherein the air quality mode is started and stopped automatically.
However, Weast et al teaches wherein the air quality mode is started and stopped automatically (automatic control disclosed in Weast et al Column 4, lines 17-22).
In view of the teachings of Weast et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the air quality mode of Liebherr to be started and stopped automatically to allow for system response to adverse air quality conditions without the input of a user. In view of the “working machine” taught by Liebherr (see Liebherr Paragraphs 0001-0002), one of ordinary skill in the art would be motivated to adapt the air quality mode to be automatically controlled to reduce potential driver distractions when operating a “movable construction or mining machine” as taught by Liebherr.  
Furthermore, the examiner notes that since the claim limitation “started and stopped by a manually actuatable operating element” is disclosed in the alternative to automatic starting and stopping of air quality control, consideration of the claim limitation is not required for examination and was not considered.
Regarding Claim 14, Liebherr teaches an air quality sensor (Figure 1, sensors 120 in view of Column 3, lines 65-66 and Column 4, lines 1-2), but does not explicitly teach wherein the air quality mode is started and stopped automatically depending on an outside air quality and wherein the outside air quality is measured by the air quality sensor.
However, Weast et al teaches wherein an air quality mode is started and stopped automatically depending on an outside air quality and wherein the outside air quality is measured by the air quality sensor (Figure 1, sensors 120 in view of Column 4, lines 17-22).
In view of the teachings of Weast et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the air quality mode of Liebherr to be started and stopped automatically based on the outside air quality to permit system response to adverse air quality conditions outside of the vehicle, and automatically adjust the ventilation system without presenting a distraction to a user.
Furthermore, the examiner notes that since the claim limitation “determined from a measurement value of a weather station and/or from a weather forecast” is disclosed in the alternative to the air quality sensor, consideration of the claim limitation is not required for examination and was not considered. 
Regarding Claim 16, Liebherr in view of Weast et al teaches a pressure sensor (Liebherr Figure 1, pressure sensor 3) that measures the interior pressure in the vehicle interior (Liebherr Paragraph 0009).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762